UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1181




In Re:   JOSEPH J. CAMPBELL,

                Petitioner.




    On Petition for Writ of Mandamus.        (2:04-cr-01046-DCN-7)


Submitted:   May 13, 2009                       Decided:   June 9, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph J. Campbell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph J. Campbell petitions for a writ of mandamus

seeking an order dismissing the indictment in his underlying

criminal conviction.          We conclude that Campbell is not entitled

to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                       In re First Fed. Sav. &

Loan   Ass'n,    860    F.2d       135,   138      (4th   Cir.      1988).        Further,

mandamus    is    a    drastic       remedy       and   should      be   used     only   in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            Mandamus may not be used as a substitute for appeal.

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

The    relief    sought      by    Campbell       is    not    available     by    way   of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with      oral        argument    because         the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              2